Citation Nr: 1539575	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-31 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for flat feet, and if so, whether service connection may be granted.

2.  Entitlement to service connection for hemoglobin C disease.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to hemoglobin C disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1990 to February 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). The Veteran appeal this decision to the Board

In September 2014, the Board declined to reopen claims of entitlement to service connection for hemoglobin C disease, a bilateral knee disability, and flat feet, among other issues on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims.  Prior to the Court's adjudication of the appealed claims, the parties agreed to a Joint Motion for Partial Remand, which prompted the Court to vacate the September 2014 decision regarding the issues in this decision, and remand the appeal to the Board to readjudicate the claims, and if necessary, to further develop the claims on appeal.  

In its review of the claims file, the Board finds that the claim of entitlement to service connection for hemoglobin C disease should be evaluated on the merits.  When VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2015).  Here, VA received service treatment records from the United States Naval Hospital in Portsmouth, Virginia in 2008.  The service treatment records denote a diagnosis for a sickle cell trait, a trait which has been medically linked to the current hemoglobin C disease.  Since these records relate to the claimed service connected condition, the Board is able to consider this claim on the merits without consideration of whether new and material evidence has been supplied.   

Furthermore, the Board finds the application of 38 C.F.R. § 3.156(c) extends to the service connection claim for a bilateral knee disability, since the Veteran claims that the bilateral knee disability is related to the hemoglobin C disease.   Accordingly, by extension, the Board evaluated this claim on the merits without regard to new and material evidence.  

The service treatment records associated with the file in 2008 do not discuss the Veteran's claimed flat feet.  Accordingly, the Board evaluated this issue under standard procedures for the reopening of claims based on new and material evidence.  

The Veteran testified at formal hearing before a Decision Review Officer in May 2011.  A complete transcript of the hearing is of record.  

The issues of entitlement to service connection for hemoglobin C disease, a bilateral knee disability, and flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied service connection for flat feet.  The Veteran did not appeal or submit new and material evidence within one year of notice, so that decision became final.  

2.  Evidence received since the January 2007 rating decision relates to the missing element of a current diagnosis, in-service condition, and a medical link.  


CONCLUSION OF LAW

The January 2007 rating decision which denied entitlement to service connection for flat feet is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the Agency of Original Jurisdiction (AOJ) by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits. 
38 C.F.R. § 3.156(c).  Here, service treatment records from United States Naval Hospitals located in Portsmouth, Virginia and Naples, Italy were associated with the claims file in August 2008, nearly a year and a half after the rating decision.  However, these records did not provide any evidence regarding the Veteran's claimed flat feet.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable to this particular issue on appeal. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The claim on appeal is one of service connection.  Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Flat feet

In a January 2007 rating decision, VA denied entitlement to service connection for flat feet due to no current diagnosis, no evidence in service, and nothing linking the claimed bilateral foot condition to service.  In making this determination, the RO relied on private treatment reports (1) from Dr. V. P. M., (2) from Dr. J. S., and (3) from Dr. W. H. W.  

Since the decision, VA has received in relevant part a Decision Review Officer hearing transcript from May 2011.  The remaining evidence of record including lay statements from N. S., L. G., and S. J. received in June 2011; a Social Security Administration decision, a VA examination report from October 2011, and records from   Dr. V. P. M., Dr. J. S., and Dr. W. H. W., and the service treatment records from the United States Naval Hospitals did not discuss diagnosis or treatment of flat feet.  Accordingly, these records are irrelevant to the claim.  

On reviewing the evidence the Board finds that the Veteran's testimony at the DRO hearing new and material to the claim. At the hearing, the Veteran reported that she had problems with her feet that were documented on her entrance and exit examinations.  She testified that she had a physical profile in service limiting activity due to her flat feet.  She testified that her foot condition became aggravated by the military boots she had to wear eventually leading to her separation.  This evidence is new because it did not exist at the time of the January 2007 rating decision.  This evidence is material because it provides information as to the nature and cause of the claimed condition.  This information on its face is sufficient to reopen the claim.  With the claim reopened, the Board finds additional development necessary before adjudication of this claim.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for flat feet. 


REMAND

Service-Related Records

The claims on appeal are heavily reliant on the availability of service treatment records.  The Veteran asserts that she had a physical profile in service due to flat feet.  The Veteran also reports fatigue and anemia during service as related to her current hemoglobin C disease.  Even though a finding of unavailability of service treatment records was made by the RO in December 2006, the Board finds that all possibilities to obtain service-related records have yet to be explored.

The RO repeatedly searched for records that had no relevance to the Veteran's service.  In July 2006, the RO requested service medical records from the Naval Personnel Command in Millington, and in September 2006 from the Naval Reserve Personnel Center.  The Veteran, however, contacted the RO and stated that she had no reserve service.  Moreover, her DD-214 does not suggest that the appellant was being discharged to the reserve.  
1. 
Furthermore, the RO failed to search in locations that were clearly noted in the record.  The Veteran entered service at the Naval Air Station located in Jacksonville, Florida.  She separated from service at Naval Station Norfolk.  During service, the Veteran spent some time aboard the USS Grasp (T-ARS-51).  The RO made no attempts to obtain records from these possible sources.  

The RO also failed to obtain service personnel records in spite of the notation on the Veteran's DD-214 form that she was discharged for a condition "other than a disability," and repeated statements on the record that she had a physical profile of record.   Based on the deficiencies noted in the RO's initial search for service-related records, the Board finds that the appeal should be remanded to search for these records, and if available, they should be associated with the record in their entirety.  As with the previous request, a statement of unavailability must be associated with the claims file if the records are unavailable. 

VA Examinations

In addition to the search for records, the Board finds a VA examination as related to the service connection claim for hemoglobin C disease.  During service, the Veteran was diagnosed as having the sickle cell trait.   Post-service the sickle cell trait has been shown to manifest as a homozygous hemoglobin C disease, which is commonly manifested by anemia.  A post service October 1997 blood test report noted below normal hemoglobin and hematocrit levels.   The Veteran along with her mother and two service members have asserted that the appellant had anemia, fatigue, as well as pain during service, and that these symptoms are attributable to the hemoglobin C disease, and ultimately the sickle cell trait.  Even though the sickle cell trait is considered a congenital defect not capable of service connection, service connection may be granted for manifestations of that trait as a disease, a condition that can improve or decline, which is contended in the present case.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Coun. Prec. 82-90 (July 18, 1990)). 

In keeping with VA's duty to assist, the RO should schedule the Veteran an examination to determine if her hemoglobin C disease manifested during service, and if so, whether such manifestations could be considered to have been caused or aggravated by service.  The Board notes that post-service treating physicians have noted that her disease is stable and asymptomatic, but that the Veteran has had bouts of anemia in the past.  

Additional examinations for other claimed service connected conditions should be conducted depending on the outcome of the records development.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorizations, obtain 
service-related records from the National Personnel Records Center, Naval Personnel Commands located in Jacksonville, Florida and Norfolk Virginia, and any storage facility with records from the USS Grasp (T-ARS-51), including ship duty logs, and/or sick bay logs pertaining to the Veteran's claims. 

2. At the 2011 DRO hearing, the Veteran reported seeing 
a specialist once every three months related to the currently diagnosed hemoglobin C disease.  The last records from this specialist are from 2006.  After obtaining the necessary authorizations, update the treatment records with these treatment records.  

3.  After the above development is completed, schedule the Veteran a hematology examination to evaluate the nature and etiology of her current hemoglobin C disease as well as any other disability due to her sickle cell trait and answer the following:  

a)  What have been/are the manifestations of the appellant's sickle cell trait?  The Veteran has reported symptoms such as anemia, fatigue, chronic joint pain in legs and knees, and the presence of a hemoglobin C disease.  A determination should be made if any or all of these conditions represent a manifestation of sickle cell trait.  

b)  Is it at least as likely as not that the known manifestations of the sickle cell trait were caused or aggravated by the Veteran's active service?

c)  Is it at least as likely as not that the Veteran's current leg/ knee pain was caused by or aggravated by active service, or some other cause including the sickle cell trait noted in service?

The claims folder must be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability related to the in-service diagnosed sickle cell trait. 

4.  If the search for additional records results in the retrieval of evidence related to the Veteran's claimed flat feet, schedule the Veteran an examination of her feet, to determine whether it is at least as likely as not that flat feet were caused or aggravated by active service? 

The examinations requested with this remand must include rationales for all stated opinions.  

5.  Then readjudicate the appeal.  If any claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


